Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0005863
                                                       25-JUN-2015
                                                       02:50 PM


                            SCWC-13-0005863

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee,

                                  vs.

                          MAX C.K. BOWMAN,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-13-0005863; CASE NO. 3DTC-13-067572)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ
of Certiorari filed on May 22, 2015, is hereby accepted.
           IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
           DATED: Honolulu, Hawai#i, June 25, 2015.
Benjamin E. Lowenthal              /s/ Mark E. Recktenwald
and Jo Kim for petitioner
                                   /s/ Paula A. Nakayama
Jason R. Kwiat
for respondent                     /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson